Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The amendment filed on 5/27/2022, responding to the office action mailed on 4/14/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-7 are allowed because the prior art neither anticipates nor obvious of the limitations of the base claim 1 that recites a two-dimensional (2D) hybrid perovskite based opto-electric device particularly with an external organic layer formed on the first 2D perovskite layer and configured to directly face an ambient of the opto-electric device and to extend along the given plane; and electrical pads directly formed over the external organic layer, wherein a roughness of the external organic layer is smaller than 10 nm as set forth in combination of claim 1.

Claims 8-13 are allowed because the prior art neither anticipates nor obvious of the limitations of the base claim 8 that recites a two-dimensional (2D) hybrid perovskite material particularly with an external organic layer extending along the first 2D perovskite layer so that the external organic layer directly faces an ambient, wherein a roughness of the external organic layer is smaller than 10 nm as set forth in combination of claim 8.

Claims 14-20 are allowed because the prior art neither anticipates nor obvious of the limitations of the base claim 14 that recites a method for making a two-dimensional (2D) hybrid perovskite based opto-electric device particularly with removing by exfoliation a set of 2D perovskite layers and organic layers from the plural 2D perovskite layers and the plural organic layers so that a most external layer is an external organic layer that directly faces an ambient of the material and extends along the given plane, wherein a roughness of the external organic layer is smaller than 10 nm as set forth in combination of claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/     Primary Examiner, Art Unit 2896